As filed with the Securities and Exchange Commission on September 27, 2012 1933 Act File No. 033-57986 1940 Act File No. 811-07470 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 62 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 63 [ X ] (Check appropriate box or boxes.) EAGLE SERIES TRUST (Exact name of Registrant as Specified in Charter) 880 Carillon Parkway St. Petersburg, FL 33716 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (727) 567-8143 SUSAN L. WALZER, PRINCIPAL EXECUTIVE OFFICER 880 Carillon Parkway St. Petersburg, FL 33716 (Name and Address of Agent for Service) Copy to: FRANCINE J. ROSENBERGER, ESQ. K&L Gates LLP 1treet, NW Washington, D.C.20006-1600 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [ X ] on October 19, 2012 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] On (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ X ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EAGLE SERIES TRUST CONTENTS OF REGISTRATION STATEMENT This registration statement is comprised of the following: Cover Sheet Contents of Registration Statement Part A: Prospectus for Class A, Class C, Institutional Class – I and Retirement Class – R-3, R-5 and R-6 shares ofTax-Exempt Bond Fund (“Fund”) is incorporated herein by reference to Post-Effective Amendment No. 61 to the Registrant’s Registration Statement on Form N-1A, as filed with the Securities and Exchange Commission on July 16, 2012, accession number 0000898432-12-000819 (“PEA No. 61”) Part B: Statement of Additional Information for Class A, Class C, Institutional Class – I and Retirement Class – R-3, R-5 and R-6 shares of the Fund is incorporated herein by reference to PEA No. 61 Part C: Incorporated herein by reference to PEA No. 61 Signature Page Explanatory Note This Post-Effective Amendment No. 62 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until October 19, 2012, the effectiveness of the registration statement for the Tax-Exempt Bond Fund, filed in Post-Effective Amendment No. 61 on July 16, 2012, pursuant to paragraph (a) of Rule 485 of the 1933 Act.No other series of the Registrant is affected by the filing. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“1933 Act”), and the Investment Company Act of 1940, as amended, the Registrant represents that this Amendment meets all the requirements for effectiveness pursuant to Rule 485(b) under the 1933 Act and has duly caused this Post-Effective Amendment No.62 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of St. Petersburg and the State of Florida, on the day of September 27, 2012. EAGLE SERIES TRUST By: /s/ Susan L. Walzer Susan L. Walzer Principal Executive Officer Pursuant to the requirements of the 1933 Act, this Post-Effective Amendment No. 62 to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Susan L. Walzer Susan L. Walzer Principal Executive Officer September 27, 2012 /s/ James L. Pappas* James L. Pappas Chairman of the Board September 27, 2012 /s/ J. Cooper Abbott J. Cooper Abbott Trustee September 27, 2012 /s/ Keith B. Jarrett* Keith B. Jarrett Trustee September 27, 2012 /s/ Lincoln Kinnicutt* Lincoln Kinnicutt Trustee September 27, 2012 /s/ William J. Meurer* William J. Meurer Trustee September 27, 2012 /s/ Deborah L. Talbot* Deborah L. Talbot Trustee September 27, 2012 /s/ Ana Borisova Ana Borisova Interim Principal Financial Officer September 27, 2012 *By: /s/ Richard J. Rossi Richard J. Rossi, Attorney-In-Fact
